 Case 21-60280        Doc 18    Filed 07/21/21 Entered 07/21/21 14:23:58        Desc Main
                                  Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


IN RE:                                        §
                                              §                  CASE NO. 21-60280
CORRY DAVIS MARKETING, INC.,                  §
                                              §
         DEBTOR.                              §
                                              §                  CHAPTER 11
542 East Hwy. 64                              §
Canton, Texas 75103                           §
EIN: xx-xxx8498                               §

        MOTION FOR AUTHORITY TO CONTINUE INSURANCE PREMIUM
   FINANCE AGREEMENT WITH ASSOCIATED RISK MANAGERS FINANCE CO.

       Your rights may be affected by the relief sought in this pleading. You
should read this pleading carefully and discuss it with your attorney, if have one
in this bankruptcy case. If you oppose the relief sought by this pleading, you
must file a written response in opposition to the pleading, explaining the factual
and/or legal basis for opposing the relief sought.

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AND SERVED UPON THE PARTY FILING THIS MOTION WITHIN TWENTY-
ONE (21) DAYS FROM THE DATE OF SERVICE UNLESS THE COURT SHORTENS
OR EXTENDS THE TIME FOR FILING SUCH RESPONSE. IF NO RESPONSE IN
OPPOSITION TO THE MOTION IS TIMELY FILED AND SERVED, THIS PLEADING
SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN
ORDER GRANTING THE RELIEF SOUGHT. IF A RESPONSE IS FILED AND
SERVED IN A TIMELY MANNER, THE COURT WILL THEREAFTER SET A
HEARING. IF YOU FAIL TO APPEAR AT THE HEARING, YOUR RESPONSE TO
THE MOTION MAY BE STRICKEN. THE COURT RESERVES THE RIGHT TO SET A
HEARING ON ANY MATTER.

    NOTWITHSTANDING THE FOREGOING, DEBTOR PLANS TO REQUEST AN
EMERGENCY HEARING ON THIS MOTION.

         Corry Davis Marketing, Inc. (“Debtor”), presents this Motion for Authority to

Continue Insurance Premium Finance Agreement with Associated Risk Managers

Finance Co. (“Motion”) and would show to the Court as follows:
  Case 21-60280      Doc 18    Filed 07/21/21 Entered 07/21/21 14:23:58      Desc Main
                                 Document     Page 2 of 4



         1.   This Motion is brought pursuant to 11 U.S.C. §§ 105 and 364. The Court

has jurisdiction of this matter under 28 U.S.C. §§ 157 and 1334.

         2.   Debtor commenced this case by filing its petition under Chapter 11 on July

2, 2021. Debtor presently operates its business as Debtor-in-Possession. Debtor is a

Texas corporation with its principal place of business in Canton, Texas. Debtor

provides spaces on real property owned by it to lease to vendors and customers for

purposes of retail outlets and parking at First Monday Trade Day market in Canton,

Texas.

         3.   In the ordinary course of business, Debtor maintains a casualty insurance

policy on its property and the improvements thereon, specifically policy no. LHD916485

issued by Landmark American Insurance Company. Debtor elected to finance the

premiums for this policy with Associated Risk Managers Finance Company. A true and

correct copy of the premium finance agreement for the policy is attached hereto as

Exhibit 1.

         4.   The total premium for the policy is $63,479.63. Debtor financed

$50,383.70 of the premium. The premium finance agreement calls for payments to be

made on the 15th day of each month in the amount of $5,198.61 each. The amount

financed bears interest at the rate of 6.88% per annum.

         5.   These policy are crucial to the operation of the Debtor’s business and

cannot be maintained without the relief requested. The relief sought is in the best

interests of the estate and its creditors.

         6.   To secure the payment of the amounts due, the premium finance

agreement grants Associated Risk Managers Finance Company (“AFCO”) a security

Motion to Approve Premium Financing                                         Page 2
  Case 21-60280     Doc 18     Filed 07/21/21 Entered 07/21/21 14:23:58        Desc Main
                                 Document     Page 3 of 4



interest in any unearned premiums or other sums which may become payable under

scheduled policies listed in the agreements. Debtor requests that the security interest

of AFCO in any unearned premiums be senior to the rights of Debtor’s estate in this

proceeding and to the rights of any person claiming a lien or security interest in any

assets of the Debtor to the extend allowed by 11 U.S.C. § 364(c)(1). Debtor requests

that the security interest of AFCO in any other sums which may become payable under

the policies be senior to the rights of Debtor’s estate in this proceeding, but subject to

the interest of any secured party or other payee in such sums.

       7.    Associated Risk Managers Finance Company is extending financing under

the premium finance agreements in good faith within the meaning of 11 U.S.C. §364(e).

Debtor seeks approval of the premium finance agreement attached hereto and its

continuation post-petition and for authority to pay its proportionate share of the premium

payments on a monthly basis as they come due.

       WHEREFORE, Debtor requests that the Court enter its Order approving this

Motion and authorizing Debtor to enter into and to continue the premium finance

agreement attached hereto, and for such other relief as it may deem appropriate.




Motion to Approve Premium Financing                                           Page 3
  Case 21-60280            Doc 18        Filed 07/21/21 Entered 07/21/21 14:23:58   Desc Main
                                           Document     Page 4 of 4



                                                     Respectfully submitted,

                                                     LAW OFFICES OF MICHAEL E. GAZETTE



                                                     By: /s/ Michael E. Gazette
                                                           Michael E. Gazette
                                                           State Bar No. 07784500

                                                     100 East Ferguson Street, Suite 1000
                                                     Tyler, Texas 75702-5706
                                                     (903) 596-9911 Telephone
                                                     (903) 596-9922 Telecopier
                                                     Email: megazette@suddenlinkmail.com

                                                     ATTORNEY FOR DEBTOR/APPLICANT


                                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Debtor’s Motion for
Authority to Continue Insurance Premium Finance Agreement with Associated Risk
Managers Company has been sent to the United States Trustee, 110 N. College, Suite
300, Tyler, Texas 75702, and all parties on the attached mailing matrix via electronic
means or First Class U. S. Postal Service on the 21st day of July, 2021.



                                                           /s/ Michael E. Gazette
                                                           Michael E. Gazette


t:corrydavismarketing\mot2approve.premiumfinancing




Motion to Approve Premium Financing                                                 Page 4
